Title: To Thomas Jefferson from Albert Gallatin, 21 August 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     N. York 21 Aug. 1805 
                  
                  I enclose three more applications for the office of collector of Gloucester vice Gibault deceased. You will perceive by Crowninshield’s letter that, notwithstanding his first recommendation in favor of Kittredge, he now seems to hesitate & wishes some delay in the appointment. This may be done without inconvenience as the deputy is by law authorized to act. I presume that Mr. C. is still in favor of Kittredge, but is apprehensive that his appointment, however pleasing to the Republicans of the State generally, will not be so agreeable to the town of Gloucester as he does not reside there. Gloucester is in Crowninshield’s district & about 12 miles from Salem. 
                  With great respect & attachment Your obedt. Sevt.
                  
                     Albert Gallatin 
                     
                  
               